Citation Nr: 1042701	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-08 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a left knee 
disability, and if so, whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


 

INTRODUCTION

The Veteran had active military service from December 1979 to 
March 1980.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.


REMAND

The Board finds that additional development is required before 
the Veteran's claim on appeal is decided.  

The Board notes that in his March 2007 substantive appeal, the 
Veteran requested a hearing before a member of the Board at his 
local RO.  In an April 2008 statement, the Veteran withdrew his 
request for a travel board hearing, indicating that he would 
rather be afforded a videoconference hearing before a member of 
the Board.  In another April 2008 statement, the Veteran's 
representative also withdrew the Veteran's request for a travel 
board hearing.  A review of the record shows that the Veteran has 
not been afforded a videoconference hearing before a member of 
the Board as requested.

Because such hearings before the Board are scheduled by the RO, a 
remand of this matter is required in this case.  See 38 C.F.R. § 
20.704 (2010).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
action:

The veteran should be scheduled for the 
requested videoconference hearing before the 
Board in accordance with the docket number of 
his appeal.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


